REAFFIRMATION AGREEMENT

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is made as of October 21, 2013,
by the undersigned in favor of KELTIC FINANCIAL PARTNERS II, LP (“Lender”).

RECITALS:

CASTLE BRANDS INC., a corporation organized under the laws of the State of
Florida (“CBI”) and CASTLE BRANDS (USA) CORP. a corporation organized under the
laws of the State of Delaware (“CBUSA”) (individually and collectively,
“Borrower”) and KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership
(“Lender”), are parties to a Loan and Security Agreement dated as of August 19,
2011, as amended by a First Amendment dated as of July 23, 2012, by an Second
Amendment dated as of March 11, 2013, and by a Third Amendment dated as of
August 7, 2013 (as so amended, the “Credit Agreement”), in connection with which
Borrower delivered an Amended and Restated Revolving Credit Note dated March 11,
2013 in a maximum principal amount of $8,000,000 (the “Revolving Credit Note”),
an Amended and Restated Term Note dated August 7, 2013 in an original principal
amount of $4,000,000, a Subordination Agreement dated August 7, 2013 between
Lender and the parties named as “Junior Creditors” thereto (the “Subordination
Agreement”), and other agreements, documents and instruments in connection
therewith.

CBI is proposing to incur indebtedness in an aggregate original principal amount
of $2,125,000 (the “2018 Subordinated Debt”) pursuant to the terms of the Castle
Brands Inc. 5% Subordinated Convertible Notes due 2018 Purchase Agreement dated
on or about the date of this Amendment (the “2018 Notes Purchase Agreement”),
the Castle Brands Inc. 5% Subordinated Convertible Notes due 2018 dated on or
about the date of this Amendment and issued to the “Purchasers” described in the
2018 Notes Purchase Agreement (collectively, the “2018 Subordinated Notes”), and
the other agreements, documents and instruments executed and/or delivered to CBI
in connection therewith (collectively, the “2018 Subordinated Debt Documents”).
The Loan Documents prohibit Borrower from incurring additional indebtedness in
such amount without Lender’s consent.

Borrower has requested that Lender consent to CBI’s incurrence of the 2018
Subordinated Debt, waive all Defaults and Events of Default occurring as a
result of CBI’s execution and delivery of the 2018 Subordinated Debt Documents
and incurrence of the 2018 Subordinated Debt, and amend the “EBITDA” covenant
contained in the Credit Agreement in connection therewith pursuant to a Fourth
Amendment, Waiver and Consent to the Credit Agreement and a First Amendment to
the Subordination Agreement, each dated on or about the date hereof (together
will all other agreements, documents and instruments executed and/or delivered
to Lender, the “Fourth Amendment Documents”).

The Credit Agreement, the Revolving Credit Note, the Subordination Agreement,
the Fourth Amendment Documents, and all other agreements, documents and
instruments executed and/or delivered in connection therewith, as the same may
be amended, restated, or otherwise modified from time to time, shall be
collectively referred to as the “Loan Documents”.

Each of the undersigned indicated as a “Validity Party” has executed and
delivered a Validity and Support Agreement dated on or about August 19, 2011 in
favor of Lender (each, a “Validity Agreement”) pursuant to which such Validity
Party has agreed to validate certain information provided by Borrower to Lender
and provide support in connection with Lender’s efforts to collect collateral to
secure Borrower’s payment and performance of all obligations and to Lender and
such other matters as described in such Validity Agreement.

Each of the undersigned indicated as a “Term Loan Participant” has executed and
delivered to Lender an Amended and Restated Participation Agreement dated
August 7, 2013 in connection with the Term Note (the “Participation Agreement”)
pursuant to which such Participant has agreed to participate in the Term Note
and to such other matters upon such terms and conditions contained in the
Participation Agreement.

Each of the undersigned indicated as a “Junior Creditor” has executed and
delivered to Lender a Subordination Agreement dated August 7, 2013, in
connection with the amendment and restatement of the Term Loan on August 7,
2013.

Lender has agreed to consent to CBI’s incurrence of the 2018 Subordinated Debt,
waive all Defaults and Events of Default occurring as a result of CBI’s
execution and delivery of the 2018 Subordinated Debt Documents and incurrence of
the 2018 Subordinated Debt, and amend the “EBITDA” covenant contained in the
Credit Agreement, subject to and conditioned on the execution and delivery of
this Agreement by the undersigned to Lender.

AGREEMENT:

1. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Loan Documents,
Borrower hereby reaffirms to the Lender and ratifies its obligations under the
Loan Documents (collectively, the “Keltic Obligations”), including,
specifically, the Fourth Amendment Documents, and as the Loan Documents may have
been amended, modified and/or restated from time to time and including the
amendment, modification or restatement thereof in connection with the matters
described in the recitals hereto, and each other agreement, document and
instrument executed and/or delivered by the Borrower in connection therewith as
the same may have been amended, modified and/or restated from time to time and
including the amendment, modification or restatement thereof in connection with
the matters described in the recitals hereto (collectively, the “Borrower
Documents”), and hereby further ratifies and confirms that each of the Borrower
Documents shall remain in full force and effect.

2. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in such party’s Validity Agreement,
each Validity Party hereby reaffirms to the Lender and ratifies its obligations
under such Validity Agreement, and each other agreement, document and instrument
executed and/or delivered by such Validity Party in connection therewith
(collectively, the “Validity Documents”), and hereby further ratifies and
confirms that each of the Validity Documents executed and/or delivered to Lender
shall remain in full force and effect.

3. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the Participation Agreement,
each Term Loan Participant hereby reaffirms to the Lender and ratifies its
obligations under the Participation Agreement, as the same may be amended and
restated pursuant to the Fourth Amendment Documents, and each other agreement,
document and instrument executed and/or delivered by such Participant in
connection therewith (collectively, the “Participation Documents”), and hereby
further ratifies and confirms that each of the Participation Documents executed
and/or delivered to Lender shall remain in full force and effect.

4. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the Subordination Agreement,
each Junior Creditor hereby reaffirms to the Lender and ratifies its obligations
under the Subordination Agreement, as the same may be amended and restated
pursuant to the Fourth Amendment Documents, and each other agreement, document
and instrument executed and/or delivered by such Junior Creditor in connection
therewith (collectively, the “Subordination Documents”), and hereby further
ratifies and confirms that each of the Subordination Documents executed and/or
delivered to Lender shall remain in full force and effect.

5. No change, amendment or modification of this Agreement shall be valid or
binding unless such change, amendment or modification shall be in writing and
duly executed by all parties hereto and consented to by the Lender in writing.

6. This Agreement shall be governed by and interpreted and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws, and any dispute hereunder shall be brought
in the appropriate court located in Westchester County, New York or Erie County,
New York.

7. This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto and the Lender, and no party hereto
shall be relieved of its duties, obligations or liabilities under this Agreement
without the express written consent of the other parties hereto and the Lender,
regardless of assignments, delegations or other agreements with third parties
which may provide otherwise.

8. This Agreement shall be binding upon the parties hereto, their successors,
permitted assigns, heirs and legal representatives.

9. The invalidity of one or more phrases, sentences, clauses or paragraphs
contained in this Agreement shall not affect the validity of the remainder of
this Agreement.

10. This Agreement contains the entire understanding of the parties and the
Lender with respect to the subject matter hereof and there are no other oral
understandings, terms or conditions except as expressly stated herein and none
of the parties have relied upon any representation, express or implied, not
contained in this Agreement.

11. This Agreement may be executed in two (2) or more counterparts, each of
which shall be considered an original, and all of which shall be considered one
and the same instrument.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

BORROWER:

     
CASTLE BRANDS INC.
  CASTLE BRANDS (USA) CORP.
By: /s/ Alfred J. Small
  By: /s/ Alfred J. Small
 
   
Name: Alfred J. Small
  Name: Alfred J. Small
 
   
Its: CFO
  Its: CFO
 
   

1

     
VALIDITY PARTIES:
 

/s/ Alfred J. Small
  /s/ John Glover
 
   
ALFRED SMALL
  JOHN GLOVER
/s/ Michael Becker
  /s/ T. Kelley Spillane
 
   
MICHAEL BECKER
  T. KELLY SPILLANE
TERM LOAN PARTICIPANTS:
 

FROST GAMMA INVESTMENTS TRUST
  MARIN BLEU INC.
By: /s/ Phillip Frost, M.D.
  By: /s/ Stephen Liu, M.D.
 
   
Name: Phillip Frost
  Name: Stephen Liu, M.D.
 
   
Its: Trustee
  Its: Chairman
 
   
/s/ Mark E. Andrews, III
  /s/ Susan M. Lampen
 
   
MARK E. ANDREWS, III
  SUSAN M. LAMPEN
/s/ Michael S. Liebowitz
  /s/ Chester Franklin Zoeller, III
 
   
MICHAEL S. LIEBOWITZ
  CHESTER FRANKLIN ZOELLER III
JUNIOR CREDITORS:
 

FROST GAMMA INVESTMENTS TRUST
  THREE COURT MASTER, LP
By: /s/ Phillip Frost, M.D.
  By: /s/ Arthur Y. Roulac
 
   
Name: Phillip Frost, M.D.
  Name: Arthur Y. Roulac
 
   
Its: Trustee
  Its: Managing Partner
 
   
JACQUELINE SIMKIN TRUST AS AMENDED
AND RESTATED 12/16/2003
 


By: /s/ Jacqueline Simkin
 

 
 

Name: Jacqueline Simkin
 

 
 

Its: Trustee
 

 
 


2

     
/s/ Susan M. Lampen
  /s/ Mark E. Andrews, III
 
   
SUSAN M. LAMPEN
  MARK E. ANDREWS, III
/s/ Brian L. Heller
  /s/ Michael Brauser
 
   
BRIAN L. HELLER
  MICHAEL BRAUSER
/s/ Subbarao Uppaluri
  /s/ Juan F. Rodriguez
 
   
SUBBARAO UPPALURI
  JUAN F. RODRIGUEZ
/s/ Tibor Hollo
  /s/ Elliott Harris
 
   
TIBOR HOLLO
  ELLIOTT HARRIS

3